Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142850                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142850
                                                                    COA: 294682
                                                                    Shiawassee CC: 09-008600-FH
  LARRY STEVEN KING,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 3, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the defendant was immune from arrest and prosecution for
  manufacturing marijuana under § 4(a) and (d) of the Michigan Medical Marihuana Act,
  MCL 333.26424(a), (d), where he possessed a valid registry identification card and he
  was in possession of an amount of marijuana that did not exceed the amount allowed
  under the act; (2) whether the presumption under § 4(d) was rebutted by evidence that the
  defendant did not keep his 12 marijuana plants in an “enclosed, locked facility” under
  § 4(a), as defined in § 3(c), MCL 333.26423(c); (3) if (2) is answered in the affirmative,
  whether the defendant may independently assert an affirmative defense under § 8(a),
  MCL 333.26428(a); and (4) whether the “[e]xcept as provided in section 7” language in
  § 8(a) required the defendant to fulfill all of the conditions set forth in § 4 in order to
  have a valid affirmative defense under § 8(a).

        The Attorney General, the Criminal Defense Attorneys of Michigan, and the
  Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2011                       _________________________________________
           y0615                                                               Clerk